DETAILED OFFICE ACTION ACCOMPANYING NOTICE OF ALLOWABILITY 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Examiner’s Statement of Reasons for Allowance
01.	Claims 1-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claim 19 is allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent product claim 19: 
Kit for the early diagnosis of cancer in an individual, comprising: means for obtaining a secretome from a cell culture obtained from peripheral blood of an individual by allowing a non-hematological cell component present in the peripheral blood to expand in the cell culture; a measuring device (10) comprising at least one measurement point (15- 19), the measurement point (15-19) comprising a channel of24IPA100USA (P4558US00) conductive polymer (28) located between a respective first (14a) and second (14b) electrode, the channel (28) being arranged to act as a conducting channel of a transistor and being connectable to a gate electrode of the transistor through the secretome, 
as the underlined limitations are specifically structured and as they are interrelated with each other. 
Although various prior art references (see, for example, SIEMENS; Horiike; and Heifler) disclose several of the limitations in claim 19, these references neither anticipate nor render obvious the above identified limitations as they are specifically structured and as they are interrelated with each other. 
Independent process claim 1 is allowed because the prior art of record neither anticipates nor renders obvious: 
With respect to independent process claim 1: 
A method for diagnosing cancer in an individual, comprising the steps of: 
obtaining a secretome from a cell culture obtained from peripheral blood of the individual, wherein a non-hematological cell component present in peripheral blood has been allowed to expand in the cell culture; performing at least one measurement of channel current I(t) at least one measurement point (15-19) comprising a channel of conductive polymer (28) located between a respective first (14a) and second (14b) electrode, the channel (28) being arranged to act as a conducting channel of a transistor and being connected to a gate electrode of the transistor through the secretome; obtaining, from the at least one measured channel current I(t), a modulation m, given by a final intensity Ids of the channel current normalized with respect to the initial intensity IdsO, and a time constant T given by the time it takes for the channel current I(t) to reach a predetermined percentage of the final intensity Ids, the values of m and T being indicative of the protonation state of the secretome; on the basis of the obtained values of modulation m and time constant r, classifying the secretome as a secretome from a healthy individual, from an individual having cancer, or from an individual at risk of getting cancer,
as the underlined limitations are specifically performed and as they are interrelated with each other. 
Although various prior art references (see, for example, SIEMENS; Horiike; and Heifler) disclose several of the limitations in claim 1, these references neither anticipate nor render obvious the above identified limitations as they are specifically performed and as they are interrelated with each other. 
CONCLUSION
02.	Any comment considered necessary by Applicant must be submitted not later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814